Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-9, drawn to a laser cutting system, classified in B23K26/388.
II. Claims 10-19, drawn to a cutting method, classified in B23K31/10.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case apparatus does not require the controlling movement, during delivery of the laser beam, of the article such that the article is continuously rotated axially and moved longitudinally using the first stage.  The apparatus, therefore, can be used to practice another and materially different process, for example, one in which the article is rotated firstly and then moved longitudinally after rotation has stopped, or one in which the article is rotated and moved longitudinally intermittently.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:

 (b)    the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c)    the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);
(d)    the prior art applicable to one invention would not likely be applicable to another invention; and/or
(e)    the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.

During a telephone conversation with Patrick Doody on 06/29/2021 a provisional election was made with traverse to prosecute the invention of Group I, claims 1-9.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 10-19 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when 
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "monitoring device” in claim 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim limitation “monitoring device” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “device coupled with functional language “…for measuring a rate of energy from the laser beam…” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  Term “monitoring” conveys only function and not any known structure for performing the claimed functions.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 6 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
Figure 1, with respect to paragraph 0024, refers to element 132 as a monitoring device, while paragraph 0038 states that device 132 can be a “thermopile power monitor” or a “laser sensor.”  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient 
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 3-4 are rejected under 35 U.S.C § 112(b), or for pre-AIA  applications (second paragraph), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant(s) regard as the invention.  Specifically, the claims recite limitations that are vague, indefinite, and/or confusing.
	Regarding claim 3, the recitation of “the first stage comprises a first substage and a second substage…wherein the first stage is positioned atop the second substage” renders the claim indefinite as it is unclear what is meant by the first stage being positioned atop the second substage since the first stage comprises the second substage.  The examiner recommends amending the claim to recite “wherein the first substage is positioned atop the second substage,” if this is the intended relationship.
	Regarding claim 4, the recitation of “the delivery system comprises a first mirror and a second mirror” renders the claim indefinite as it is unclear if the first and second 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 9 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Fujita et al. (U.S. Publication 20150352666), hereinafter Fujita.
Regarding claim 1, Fujita teaches a laser cutting system for cutting articles (para. 0001; “…a machining device and a machining method that machine a workpiece by irradiating the workpiece with a laser beam…”) (para. 0020; “…the machining process preferably includes at least one of cutting, hole piercing, welding, cladding, surface reforming, surface finishing, and laser beam deposition modeling.”), the laser cutting system being configured to cut a plurality of slots, holes, and/or pores into each article (recites intended use; MPEP 2111.02-II, “If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a Figures 1-3; machining system 10) comprising: 

    PNG
    media_image1.png
    676
    495
    media_image1.png
    Greyscale

a delivery system (irradiating head 16) for delivering a laser beam (from oscillator 12), the delivery system comprising a laser source (oscillator 12) configured to provide a laser beam (para. 0068; “laser beam oscillator 12 is a device that is configured to output a laser beam”) (Paragraph 0023 of the instant application, as published, refers to laser source 104 being a QCW fiber IR laser or “the laser source 104 may be a fiber laser or another laser type such as an ultrafast later (i.e., picosecond pulse laser) or a green laser.”) (Fujita teaches, in paragraph 0068, that the “following laser beam output devices are used as the laser beam oscillator 12: a fiber laser beam output device that is configured to output a laser beam via an optical fiber as a medium; a short pulsed laser beam output device that is configured to output a short pulsed laser beam, or the like” and that “the short pulsed laser beam output device can use a titanium sapphire laser beam as a laser beam oscillation source, and can oscillate a pulsed laser beam of a pulse width of 100 picoseconds or less.”) (Fujita, therefore, teaches the laser source 12 being a fiber laser or a picosecond pulse laser, which corresponds to the same disclosed in the instant application), at least one mirror (figures 2-3; first and second mirrors 71 and 72; para.0097), a focusing objective lens (Figures 2-3 and paragraph 0098; “converging optical system 37 has a plurality of lenses, and forms a laser beam L having a predetermined focal length and a predetermined focal depth by concentrating the laser beam L reflected by the second reflective mirror 72 to a focal point via the plurality of lenses. The converging optical system 37 irradiates the workpiece W with the laser beam L having a predetermined spot diameter.”), a gas source (Figure 3 and paragraph 0099; “…assist gas is supplied to the nozzle 38 from an assist gas supply source 79, and the nozzle 38 can eject the supplied assist gas toward the workpiece W.”), and a delivery nozzle (Figures 1-3; nozzle 38); 

    PNG
    media_image2.png
    695
    302
    media_image2.png
    Greyscale

the delivery nozzle (38) configured to deliver gas (para. 0099, detailed above) from the gas source (79) and the laser beam (L) from the laser source (12) towards the article (W) (Fig. 2 and paragraph 0079) to cut the plurality of slots, holes, and/or pores therein in a predetermined pattern along the article (as detailed above); 

    PNG
    media_image3.png
    486
    403
    media_image3.png
    Greyscale

a first stage (machining stage 20) for holding each article (W) (para. 0071) to be cut by the laser beam in a longitudinal direction (fig. 1) and being configured to (a) rotate the article axially during delivery of the gas and laser beam towards the article (C-axis rotation mechanism 24 “rotates the workpiece W to a predetermined position in the C-axis direction by rotating the machining stage 20 in the C-axis direction.” Paragraph 0073) and also (b) move the article longitudinally relative to the delivery nozzle as the laser beam is delivered to the article (X-axis movement mechanism 22 “that is configured to support the machining stage 20, and moves the 
a second stage for moving the delivery nozzle (38) relative to the article (W) being held by the first stage (20) (Paragraphs 0074-0075; “Y-axis movement mechanism 26 supports the Z-axis movement mechanism 28, and moves the irradiating head 16 in a Y-axis direction” and “Z-axis movement mechanism 28 supports the irradiating head 16, and moves the irradiating head 16 to a predetermined position in the Z-axis direction.”) (Paragraph 0076; “machining device 10 moves the irradiating head relative to the machining stage 20 in four axial directions, that is, in the X-axis, Y-axis, Z-axis, and C-axis directions, using the X-axis movement mechanism 22, the C-axis rotation mechanism 24, the Y-axis movement mechanism 26, and the Z-axis movement mechanism 28, and thus moves a relative positional relationship between the workpiece W and the laser beam in the four axial directions.”); and 
a controller (30) for controlling actuation of the laser beam and the gas source, and movement of the first stage and the second stage (Para. 0077; “…controller 30 is connected to each of the laser beam oscillator 12, the irradiating head 16, the X-axis movement mechanism 22, the C-axis rotation mechanism 24, the Y-axis movement mechanism 26, and the Z-axis movement mechanism 28, and controls the operation of each of these units. For example, the controller 30 adjusts various conditions for a laser beam output from the laser beam oscillator 12, adjusts the position 
Regarding claim 2, Fujita, as applied in claim 1, teaches each claimed limitation but does not explicitly teach “wherein the article is a tube, the laser cutting system being configured to cut a plurality of slots, holes, and/or pores into and through a wall of each tube to form a filtration tube that is configured to filter solids from fluids.”  

Regarding claim 3, Fujita, as applied to claim 1, teaches each claimed limitation and further teaches wherein the first stage comprises a first substage and a second substage, the first substage (C-axis rotation mechanism 24) configured to rotate the article axially (para. 0073) and the second substage (X-axis movement mechanism 22) configured to move the article longitudinally (para. 0072), wherein the first stage is positioned atop the second substage (For the purposes of examination, this limitation is considered to mean that the first substage is positioned atop the second substage-See rejections under 35 USC 112 above) (Fujita teaches that the “C-axis rotation mechanism 24 is supported by the X-axis movement mechanism 22, and supports the machining stage 20” in paragraph 0073.  Figure 1 shows 24 positioned atop of 22).  
Regarding claim 9, Fujita, as applied to claim 1, teaches each claimed limitation and further teaches the controller (30) is configured to control the movement of the first stage relative to the laser beam (Para. 0077; “…controller 30 is connected to each of the laser beam oscillator 12, the irradiating head 16, the X-axis movement mechanism 22, the C-axis rotation mechanism 24, the Y-axis movement mechanism 26, and the Z-axis movement mechanism 28, and controls the operation of each of these units. For example, the controller 30 adjusts various conditions for a laser beam output from the laser beam oscillator 12, adjusts the position of the irradiating head 16 relative to the 
Fujita does not explicitly teach that the controlled movement is such that the article (W) comprises a plurality of rows of slots, holes, and/or pores therein, and wherein adjacent rows are offset from one another after cutting.
However, the above limitation refers to the material or article worked upon by the apparatus, as opposed to further defining the structure of the apparatus itself.  The "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." MPEP 2115.  Accordingly, the above limitation is not considered to provide a patentable distinction over the machining device of Fujita.
Furthermore, the claim does not require any further structure, or structural arrangement for the controller to achieve the above limitation.  As Fujita teaches the controller (30) being operable to control the first stage, as detailed above, it would be reasonable to suggest that the controller of Fujita would also be capable of, without further modification, of controlling the movement of the first stage such that the laser beam could form plurality of rows of slots, holes, and/or pores in the article, and wherein adjacent rows are offset from one another after cutting. See MPEP 2114.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujita et al. (U.S. Publication 20150352666), hereinafter Fujita, in view of Yoshida et al. (U.S. Publication 2016/0082549), hereinafter Yoshida.
Regarding claim 4, Fujita, as applied to claim 1, teaches each claimed limitation except as detailed below.
While Fujita discloses the delivery system comprising a first mirror and a second mirror (71 and 72), Fujita is silent on both of the first mirror and the second mirror being configured for rotation via a rotatable mount for directing the laser beam.  

    PNG
    media_image4.png
    520
    497
    media_image4.png
    Greyscale

Yoshida teaches that it is known in the art of laser machining (para. 0002; laser drilling machines) (Figure 1, first mirror 2 and second mirror 4 are considered to correspond to the first mirror 71 and the second mirror 72 of Fujita) for both of the first mirror and the second mirror being configured for rotation via a rotatable mount for directing the laser beam (mirrors 2 and 4 are driven in rotation by motors 3 and 5, respectively. Paragraphs 0034 and 0035) (see also paragraph 0037, using rotation of mirrors 2 and 4 to scan a machining region of the surface of article 7).  
The advantage of combining the teachings of Yoshida is that in doing so would provide a means of directing the laser beam in a plurality of directions toward the article being machined, thereby increasing the variety of shapes of the hole being cut (paragraphs 0014, 0037, and 0038).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Fujita with Yoshida, by replacing the stationary mirrors of Fujita, with the teachings of Yoshida, to provide a means of directing the laser paragraphs 0014, 0037, and 0038).
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujita et al. (U.S. Publication 20150352666), hereinafter Fujita, in view of Richerzhagen et al. (U.S. Publication 2017/0182593), hereinafter Richerzhagen.
Regarding claim 5, Fujita, as applied to claim 1, teaches each claimed limitation except as detailed below.
Fujita further discloses a camera (40; Fig. 3 and paragraph 0104) that captures an image of the irradiation position, rotating radius, etc. of the laser beam (para. 0104).
Fujita, however, is silent on a relay lens, the camera being configured to take an image of the delivery nozzle to determine placement of the delivery nozzle, and wherein the relay lens is configured to focus the image of the delivery nozzle for the camera. 

    PNG
    media_image5.png
    745
    444
    media_image5.png
    Greyscale

Richerzhagen teaches that it is known in the art of laser machining devices (para. 0001, “machining head for coupling a laser beam”) (Fig. 2 showing nozzle assembly and figure 1 and 4, showing the nozzle having a nozzle opening 37) (Figure 4 depicting the laser machining device comprising laser source 304, mirrors 306 and 308, focusing lens 20-para. 0128, and gas interface 60 considered to correspond to the same of Fujita) to use a relay lens, and the camera (CCD camera 303-para. 0137) being configured to take an image of the delivery nozzle (para. 0143; “…This leads to said reflected light now being transmitted through the second mirror 308 and being able to see also paragraphs 0069 and 0147; recording an image of the region of the nozzle around opening 37) to determine placement of the delivery nozzle (para. 0089), and wherein the relay lens (lens of camera 303) is configured to focus the image of the delivery nozzle for the camera (as detailed above in paragraph 0143, movable lens that allows for the contour of nozzle opening 37 to be clearly identified.).
The advantage of combining the teachings of Richerzhagen is that in doing so would provide a camera that enables the imaging of a portion of the nozzle, which then can be used to aid in determining the position of the portion of the nozzle.
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Fujita with Richerzhagen, by replacing the camera of Fujita, with the teachings of Richerzhagen, to provide a camera that enables the imaging of a portion of the nozzle, which then can be used to aid in determining the position of the portion of the nozzle.


Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujita et al. (U.S. Publication 20150352666), hereinafter Fujita, in view of Kawamoto et al. (U.S. Publication 2003/0098295), hereinafter Kawamoto.
Regarding claim 6, Fujita, as applied to claim 1, teaches each claimed limitation except for a monitoring device for measuring a rate of energy from the laser beam being used to cut the article.  
As interpreted under 35 USC 112 (f), “monitoring device” is considered to correspond to a “thermopile power monitor” or a “laser sensor,” or equivalents thereof.
Kawamoto teaches that it is known in the art of laser machining devices (para. 0002; Figure 5) to use a monitoring device (power sensor 22) for measuring a rate of energy from the laser beam being used to machine the article (para. 0042, power sensor 22 receives a part of laser beam 3 and outputs a signal to processing circuit 23, which estimates “the overall energy level from the energy level of the part detected based on a premeasured ratio and thereby detect and display the amount of energy acting on working points such as joints 10 in real time with sufficient accuracy.”) (para. 0013 discloses using the power sensor to measure the energy level of the laser beam so as to estimate the amount of energy of the laser beam focused on the worked material and that “it is possible to monitor and judge the quality of the work in real time during the actual work process”).  
The advantage of combining the teachings of Kawamoto is that in doing so would provide a means for measuring the energy level of the laser beam being used to machine the workpiece, thereby allowing for the machining to be monitored and judged in real time.
.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujita et al. (U.S. Publication 20150352666), hereinafter Fujita, in view of Kano (U.S. Publication 2017/0232558).
Regarding claim 7, Fujita, as applied to claim 1, teaches each claimed limitation except as detailed below.
	Fujita further discloses a coolant containment unit (76) positioned adjacent to the delivery nozzle (38) (Fig. 3 and para. 0098).
	Fujita, however, is silent on the coolant containment unit comprising a coolant source and a coolant delivery nozzle, the coolant delivery nozzle being positioned adjacent to the delivery nozzle, and wherein the coolant delivery nozzle is configured to deliver coolant towards the article during cutting thereof.  

    PNG
    media_image6.png
    515
    687
    media_image6.png
    Greyscale

	Kano teaches that it is known in the art of laser machining devices (para. 0001, laser machining involving piercing) (fig. 10, delivery nozzle 5, which receives the laser beam L from laser source 1, and assist gas from 6) to use a coolant containment unit comprising a coolant source (cooling fluid, for example, water-para. 0068) and a coolant delivery nozzle (coolant fluid jet nozzle 17), the coolant delivery nozzle (17) being positioned adjacent to the delivery nozzle (5), and wherein the coolant delivery nozzle (17) is configured to deliver coolant towards the article during cutting thereof (para. 0068, “jetting out cooling fluid toward the vicinity of a machining point on the workpiece W.”).  
	The advantage of combining the teachings of Kano is that in doing so would provide a coolant to the workpiece in order to decrease the temperature of the workpiece thereby stabilizing the machining of the workpiece (para. 0070).
.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujita et al. (U.S. Publication 20150352666), hereinafter Fujita, in view of Williams et al. (U.S. Publication 2013/0315514), hereinafter Williams.
Regarding claim 8, Fujita, as applied to claim 1, teaches each claimed limitation including guiding movement of the article in the longitudinal direction (as detailed in claim 1, above).  Fujita is silent on using guide tracks and ball bearings for the guiding movement.  

    PNG
    media_image7.png
    555
    592
    media_image7.png
    Greyscale

Fig. 1) to use guide tracks and ball bearings for the guiding movement (para. 0005; “typical recirculating bearing has a straight track section under load, a parallel straight return track section and two semi-cylindrical end sections that connect the track sections to form a closed track. Cylindrical rollers or spherical ball bearings recirculate around the closed track in response to linear motion of a supported member such as a machine part or table. Unless restricted by the application, the recirculating bearing has a unlimited range of motion in the linear direction parallel to the track.”) (para. 0020; “…a two-axis recirculating bearing 10 attached to a mount 12 allows two-axis translational motion of a supported member 14 along a bearing surface 16. Recirculating bearing 10 includes a surface member 18 that supports bearing 16 surface upon which a plurality of spherical ball bearings 20 are free to roll in any direction along the bearing surface. The bearings 20 may roll along either axis e.g. x-axis 22 or y-axis 24, or at an angle to the axes. Supported member 18 is supported on one or more of the ball bearings 20 allowing two-axis translational motion of the member 18 along the bearing surface 16. In different embodiments, bearing surface 16 may be planar, spherical or cylindrical in which case the two-axis motion is translational along the planar, spherical or cylindrical surfaces, respectively. Unless limited by the application, the recirculating bearing provides for unlimited range of motion of the supported member in both axes. In certain embodiments, the recirculating bearing 
The advantage of combining the teachings of Williams is that in doing so would provide a movable stage for the article that provides an unlimited range of motion in both x and y axis.
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Fujita with Williams, by substituting the guiding of the first stage of Fujita, with the teachings of Williams, to provide a movable stage for the article that provides an unlimited range of motion in both x and y axis.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN C DODSON whose telephone number is (571)270-0529.  The examiner can normally be reached on Mon.-Fri. 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571)270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/JUSTIN C DODSON/Primary Examiner, Art Unit 3761